476 F.2d 631
Robert L. CARDILLO, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 72-2934 Summary Calendar.a
United States Court of Appeals,Fifth Circuit.
March 28, 1973.

Joel Robrish, Miami, Fla.  (Court appointed but not under ACT), for petitioner-appellant.
Robert W. Rust., U. S. Atty., Raymond B. Ray, Asst. U. S. Atty., Miami, Fla., for respondent-appellee.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
In this petition under 28 U.S.C. Sec. 2255 (1971), Robert L. Cardillo seeks to withdraw a guilty plea accepted by the District Judge on September 17, 1971, which resulted in a three-year sentence to run consecutively with a fifteen-year sentence imposed in another case.  Petitioner alleges that his plea was involuntarily entered in violation of the principle announced in Santobello v. New York, 404 U.S. 257, 92 S.Ct. 495, 30 L.Ed.2d 427 (1971), because he was induced to enter the plea by an unkept promise of a concurrent sentence.  The promise was made by the Government when Cardillo first pled guilty on July 28, 1971.  However, prior to sentencing Cardillo made a motion to withdraw his plea, and the motion was granted due to confusion about the agreement.  When Cardillo came to trial on September 17, 1971, he once again asked to plead guilty, this time knowing he did so without the benefit of any promise from the Government regarding a concurrent sentence.


2
Affirmed.



a
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I